EXHIBIT 10.1

[Letterhead of BNP Paribas]




Date: September 2, 2015




A-Mark Precious Metals, Inc.
429 Santa Monica Blvd., Suite 230
Santa Monica, CA 90401


Attn: Thor Gjerdrum, CEO




Re:    Amended and Restated Uncommitted Facility Letter


Dear Sirs:


The purpose of this letter (this “Uncommitted Facility Letter”) is to outline
the parameters of an uncommitted guidance facility (the “Facility”) available
from BNP Paribas (the “Bank”) for A-Mark Precious Metals, Inc., a corporation
organized under the laws of the State of Delaware (the “Obligor”) for the making
of loans (each, an “Advance” and, collectively, the “Advances” or the
“Accommodations”).


This Uncommitted Facility Letter amends and restates in its entirety that
certain Line Letter, dated April 4, 2001, between the Bank (assigned from Fortis
Capital Corp.) and the Obligor (as the same was subsequently amended, the
“Original Uncommitted Facility Letter”). All Accommodations previously made
available to the Obligor under such Original Uncommitted Facility Letter and
outstanding on the date hereof shall be Accommodations under and be subject to
the terms of this Uncommitted Facility Letter and the other Facility Documents
referred to herein as though originally made pursuant hereto and thereto.


An “uncommitted guidance facility” means that the Bank shall have no obligation
to issue or grant any Accommodation. Each request made by the Obligor for an
Accommodation shall be reviewed by the Bank on a case by case basis and the
decision to grant any such Accommodation shall be made by the Bank in its
absolute and sole discretion and irrespective of whether or not the Obligor is
in compliance with any of the guidelines, terms, provisions, conditions or
covenants set forth below. The Bank also reserves the right to summarily refuse
any request for an Accommodation without any review as contemplated by the
preceding sentence. Accordingly, the Bank has no commitment to make any
Accommodation available. The Bank also reserves the right to cancel the Facility
at any time as it elects in its sole discretion and without notice to the
Obligor.


The uncommitted facility described herein is available through the New York
office of the Bank, unless otherwise agreed in writing in the sole discretion of
the Bank.


Obligor:
A-Mark Precious Metals, Inc.



Type:
Uncommitted guidance facility.



Purpose:
To provide secured Accommodations based upon Collateral Value, as defined in the
Intercreditor Agreement (as described herein), for the purpose of financing (a)
the purchase of precious metals and coins inventory (collectively “Product”) and
the receivables arising therefrom, (b) the making of loans to Collateral Finance
Corporation (as described herein), and (c) such other included assets to support
certain working capital requirements of the Obligor’s activities.




--------------------------------------------------------------------------------

A-MARK Precious Metals, Inc.
A&R Uncommitted Facility Letter
Page 2



Availability
And Maturity:
No request for any Accommodation may be made after May 31, 2016, unless the
Bank, in its sole discretion and without any obligation to do so, extends such
date.



All Accommodations are payable by the Obligor on the earliest of (i) any
specified maturity thereof or as otherwise agreed to by the Bank, or (ii) ON
DEMAND; provided, that, the existence of a maturity date for any Advance shall
not in any way limit the demand nature of such Advance and the Bank’s right to
at any time (before such maturity date) demand payment of such Advance.


Maximum
Availability:
Up to the lower of (i) US$40,000,000 (“Maximum Amount”) and (ii) the amount the
by which the Collateral Value (as defined in the Intercreditor Agreement)
exceeds the aggregate amount (the “Other Lender Accommodations”) of Outstanding
Credits (as defined in the Intercreditor Agreement) of the Other Lenders (as
defined below). The value of Other Lender Accommodations shall be set forth on
the face of each Collateral Report (as defined below).



“Intercreditor Agreement” shall mean the Second Amended and Restated Collateral
Agency and Intercreditor Agreement, dated as of September 4, 2014 (as amended,
restated, supplemented or otherwise modified or replaced from time to time), by
and among the Bank, the Obligor, RB International Finance (USA) LLC (f/k/a RZB
Finance LLC, Natixis, New York Branch, ABN AMRO Capital USA LLC, Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank International”, New York
Branch, HSBC Bank USA, N.A, and Brown Brothers Harriman & Co. in its capacity as
both a lender and as agent for itself and the other lenders party thereto.


“Other Lenders” shall mean the banks and financial institutions which extend
credit to the Obligor and are party to (or shall become a party to in accordance
with the Intercreditor Agreement) the Intercreditor Agreement.


In no event shall the aggregate outstanding principal amount of Advances exceed
the Maximum Availability at any time.


Please note that the Bank may modify the Maximum Amount or add, modify or
eliminate any sublimits at any time at its sole discretion.


A sublimit is an indication of the Bank’s present view of the maximum amount
that it might consider for particular types of Accommodations. Notwithstanding
any such sublimit, the Bank has no commitment to make any Accommodation
available. Accordingly, under no circumstances should the incorporation by the
Bank of a sublimit from time to time be construed as an agreement or commitment
by the Bank to provide any Accommodation within any such sublimit.


Collateral Report:
“Collateral Report” shall mean the Collateral Report (as defined in the
Intercreditor Agreement) together with the schedules attached to such report.



The Collateral Report shall be delivered to the Bank by the Obligor in
accordance with the terms of the Intercreditor Agreement.





--------------------------------------------------------------------------------

A-MARK Precious Metals, Inc.
A&R Uncommitted Facility Letter
Page 3

In addition, the Obligor shall provide such other information (and summary
reports in support thereof, if applicable) as the Bank may request from time to
time.


Notwithstanding anything to the contrary contained herein, any other Facility
Document (as defined below) or any Collateral Report, the inclusion of
eligibility criteria and advances rates in any Collateral Report shall not
affect the uncommitted, demand nature of this facility.


Prepayments:
Mandatory Prepayments. If at any time the Accommodations shall exceed the
Maximum Availability (either based on the most recent Collateral Report or as
determined by the Bank it is sole discretion if the Obligor fails to deliver the
same) then the Obligor shall, upon the demand of the Bank, repay Accommodations
such that, after giving effect thereto, such excess above the Maximum
Availability shall no longer exist.



Optional Prepayments. The Obligor may prepay any Advance at any time in whole or
in part. Each such prepayment shall be made together with interest accrued
thereon to and including the date of prepayment.


Breakage/
Administrative Costs:
If (i) any payment of principal of any Advance is made other than on the last
day of an interest period for such Advance as a result of (x) any optional or
mandatory prepayment, (y) the acceleration of the maturity of the Advances, or
(z) for any other reason or (ii) the Obligor fails to make a principal or
interest payment with respect to any Advance on the date such payment is due and
payable (including, without limitation, pursuant to an optional prepayment), the
Obligor shall pay to the Bank any amounts required to compensate the Bank for
any additional losses, out-of-pocket costs, or expenses which it may reasonably
incur as a result of such prepayment or nonpayment, including, without
limitation, any loss (excluding loss of anticipated profits), cost, or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by the Bank to fund or maintain such Advance.



“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in the State of New York are authorized or required to
close under the laws of the State of New York.


Other Requirements:
The following criteria, in addition to any other requirements that may be
imposed by the Bank at its sole discretion from time to time, must be satisfied
with respect to a requested Accommodation, unless otherwise approved by the Bank
in its sole discretion:



a)
Each Accommodation made available to the Obligor that is associated with a
purchase of goods shall be based on a purchase and sale by the Obligor for its
own account and not for or on behalf of any other entity.



b)
Any and all payments by the Obligor which may become due and payable to the Bank
hereunder shall be made without setoff, counterclaim or deduction of any nature
whatsoever and free and clear of, and without withholding or deduction for, any
and all present or future taxes, levies, imposts or duties imposed by any
government or any political subdivision thereof. If any taxes are imposed and
required by law to be paid or withheld from any amount payable to the Bank




--------------------------------------------------------------------------------

A-MARK Precious Metals, Inc.
A&R Uncommitted Facility Letter
Page 4

hereunder, then the Obligor shall increase the amount of such payment so that
the Bank will receive a net amount (after deduction for such taxes) equal to the
amount due hereunder.


c)
If any payment to be so made hereunder becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day and, to the extent permitted by applicable law, interest thereon
shall be payable at the then applicable rate during such extension.



d)
All payments made in connection with an Advance shall be applied first to the
payment of all fees, expenses and other amounts due to the Bank in connection
with such Advance (excluding principal and interest), then to accrued interest,
and the balance on account of outstanding principal; provided, however, that
following any stated or any accelerated maturity of Advances hereunder, payments
will be applied to the obligations of the Obligor to the Bank as the Bank
determines in its sole discretion.



Interest:
Without undertaking to make any Advance and without agreeing to any particular
rate of interest or fees, the Bank notes for the Obligor’s information that the
following will apply until further notice by the Bank:



(a)
Advances shall bear interest at a rate to be agreed upon on a case-by-case
basis, in the Bank’s sole discretion, with respect to each Advance, expressed as
a percentage equal to (x) the BNPP Rate (as defined below) plus (y) the
Applicable Margin (as defined below).



(b)
Interest shall be payable on the earlier of demand, or if no demand has been
made, monthly in arrears, on the maturity date of the Advance and on the date of
repayment of each Advance.



(c)
Any principal, interest, fee or other amount not paid when due hereunder shall
bear interest until paid in full at a per annum rate equal to ___%* above the
BNPP Rate (plus the Applicable Margin if applicable to the overdue amount) and
shall be payable upon demand.



“BNPP Rate” means, on any date of determination, the rate per annum determined
by the Bank in its sole discretion to be its cost of making and/or maintaining
such Accommodation, which rate may include, without limitation, such factors as
the Bank shall deem appropriate from time to time, including, without
limitation, market, regulatory and liquidity conditions; provided, that, such
rate is not necessarily the cost of the Bank of funding or maintaining the
specific Accommodation, and may exceed the Bank’s actual cost of borrowing in
the interbank market or other markets


in which the Bank may obtain funds from time to time for amounts similar to the
amount of the Accommodation and/or for periods similar to the interest period
then applicable to such Accommodation.


“Applicable Margin” means a margin to be advised from time to time by the Bank,
but in any event shall not be less than ___%*.


* Material omitted pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------

A-MARK Precious Metals, Inc.
A&R Uncommitted Facility Letter
Page 5

In no event shall interest payable hereunder be in excess of the maximum rate of
interest permitted under applicable law.


Documentation Fee:
A fee in an amount of $5,000 shall be payable by the Obligor to the Bank upon
execution of this Facility Letter as compensation to the Bank in connection with
preparation of Facility Documents. The Bank reserves the right to request
additional documentation fees in connection with the preparation of any
amendment or modification of any of the same after the execution thereof. The
Obligor acknowledges that the payment of such fee(s) is non-refundable and shall
not change the uncommitted nature of the facility contemplated herein and shall
not require the Bank to provide any Accommodations to the Obligor.

Calculation of
Interest and Fees:
All interest and fees shall be calculated on a year of 360 days and days
actually elapsed.



Security Interest:
The Obligor’s obligations to the Bank will be secured by a perfected security
interest in all personal property and fixtures of the Obligor as more fully
described in Intercreditor Agreement and the Second Amended and Restated General
Security Agreement, dated September 4, 2014 (the “General Security Agreement”),
executed by the Obligor in favor of Brown Brothers Harriman & Co. (BBH) in its
capacity as agent on behalf of the lenders party to the Intercreditor Agreement
(the “Secured Parties”). All other financial institutions which extend credit to
the Company and which have security interests in the personal property of the
Company will be joined to the Intercreditor Agreement.



Documentation:
The documentation governing the Facility shall include, but not be limited to,
the following:



a)
This Uncommitted Facility Letter;

b)
The Intercreditor Agreement;

c)
The General Security Agreement ;

d)
Amended and Restated Demand Promissory Note (as amended, supplemented or
otherwise modified from time to time, the “Note”);

e)
Funds Transfer Agreement / Payment Authorization Agreement;

f)
Legal opinion from counsel for Obligor in form and substance satisfactory to the
Bank;

g)
For each Advance, a completed and duly executed borrowing request (each, a
“Borrowing Request”), in the form of Exhibit A attached hereto, satisfactory to
the Bank in its sole discretion, to be delivered to the Bank no later than 2 pm
New York Time on the date of such Borrowing Request (or as otherwise may be
required by the Bank from time to time); and

h)
Such other documentation as the Bank may request from time to time.



Above documentation and any other documentation, including any amendments,
modifications, or restatements of the same, requested by the Bank from time to
time (collectively “Facility Documents”) shall be in form and substance
satisfactory to the Bank and any Accommodation made available to the Obligor
shall be subject to the terms of such documentation.


In addition to the Facility Documents, the Obligor shall also deliver to the
Bank the following documents:



--------------------------------------------------------------------------------

A-MARK Precious Metals, Inc.
A&R Uncommitted Facility Letter
Page 6

a)
Corporate Resolutions (including incumbency certification) or their equivalent
of the Obligor;

b)
Certified copy of Articles of Incorporation and By-laws (or their equivalent) of
the Obligor;

c)
Certificate of Good Standing for Obligor; and

d)
Signature Cards.



Commodity Swaps;
Futures Contracts:
This Uncommitted Facility Letter does not outline the terms of any facility
which might be made available to the Obligor (i) by the Bank’s Commodity
Derivatives Group (“CDG”) on an uncommitted basis for the purpose of entering
into over-the-counter commodity swaps with CDG and/or (ii) by BNP Paribas Prime
Brokerage, Inc., Commodity Futures Division (“PBI”) on an uncommitted basis for
the purpose of entering into futures contracts with PBI. Any facility made
available by CDG or PBI to the Obligor would be subject, among other things, to
documentation and such terms and conditions as are approved by CDG and PBI,
respectively. The Obligor acknowledges that none of the “Collateral” under the
Agent Security Agreement shall satisfy or be deemed to satisfy any obligation of
the Obligor to CDG or PBI to provide margin or other payment or to deliver
credit support, posted collateral or similar security under the terms of any
ISDA Master Agreement, Credit Support Annex or similar agreement between CDG and
Obligor (collectively the “CDG ISDA Documents”) or any Customer Agreement or
similar agreement with PBI (collectively, “PBI Futures Documents”) except for
cash or other property delivered by Obligor specifically in satisfaction of such
obligation under the terms of the relevant CDG ISDA Documents or the PBI Futures
Documents, as the case may be. The Obligor further acknowledges that PBI (and
for the avoidance of doubt, CDG) is entitled to benefit from the provisions of
the preceding sentences, notwithstanding that it is not a party hereto.



Notifications:
All notices and other communications provided for hereunder and under the other
Facility Documents shall be in writing and, except as otherwise specified,
mailed, telecopied, or delivered, if to the Obligor, at its address at 429 Santa
Monica Blvd., Suite 230, Santa Monica, CA 90401, Attention: Thor Gjerdrum
(telecopier no. (310) 260-0368), and if to the Bank, at its address at 787
Seventh Avenue, New York, New York 10019, Attention: Ms. Deborah Whittle
(telecopier no. (212) 841-2536); or as to each party, at such other address or
telecopy number as shall be designated by such party in a written notice to the
other parties. Except as otherwise specified herein or in any other Facility
Document, all such notices and communications shall, when mailed (postage
prepaid), telecopied (upon receipt of evidence of transmission) or sent by hand
delivery or other courier or delivery service, be effective when telecopied or
delivered to the recipient, or five (5) Business Days after being deposited in
the mails.



Financial
Guidelines:
At all times, the Obligor shall maintain a combined financial condition
satisfactory to the Bank, in its sole discretion, characterized by, but not
limited to, satisfying the following financial guidelines (“Financial
Guidelines”):



a)
The Obligor shall not permit at any time the sum of Tangible Net Worth plus
Subordinated Debt of the Obligor and its consolidated subsidiaries on a
consolidated basis to be less than US$35,000,000.






--------------------------------------------------------------------------------

A-MARK Precious Metals, Inc.
A&R Uncommitted Facility Letter
Page 7

b)
The Obligor shall not permit at any time the ratio of (i) outstanding
obligations from Lenders (“Bank Debt”), to (ii) Working Capital to exceed 5:1
with respect to the Obligor and its consolidated subsidiaries (on a consolidated
basis).



c)
The Obligor shall not permit at any time the ratio of Total Liabilities to
Working Capital to exceed 10:1 with respect to the Obligor and its consolidated
subsidiaries (on a consolidated basis).



d)
The Obligor shall not permit at any time the Working Capital to be less than
$35,000,000.

 
“Tangible Net Worth” shall mean at any time as to any person or entity, as of
the date of determination thereof, the excess of total assets over total
liabilities and less the sum of (without duplications):


(i)
The total book value of all assets of such person or entity and its subsidiaries
properly classified as intangible assets under generally accepted accounting
principles, including such items as goodwill, the purchase price of acquired
assets in excess of the fair market value thereof, trademarks, trade names,
service marks, brand names, copyrights, patents and licenses, rights with
respect to the foregoing, organizational or developmental expenses, and all
unamortized debt discount and expenses; plus



(ii)
All amounts representing any write-up in the book value of any assets of such
person or entity or its subsidiaries resulting from a revaluation thereof
subsequent to June 2014; plus



(iii)
To the extent otherwise included in the compilation of Tangible Net Worth, any
subscription receivable; plus



(iv)
Investments in and receivables and other obligations from subsidiaries and other
Affiliates; plus



(v)
Any deferred charges, deferred taxes, prepaid expenses and treasury stock.



“Subordinated Debt” shall mean all indebtedness of a person or entity which is
subordinated (on terms and conditions satisfactory to the Bank) to all of such
person’s or entity’s obligations and indebtedness to the Lenders.


“Working Capital” shall mean at any time as to any person or entity, as of the
date of determination thereof, (i) the excess of current assets minus any
current assets consisting of prepaids, investments, intangibles (if any) and
receivables and other obligations from subsidiaries and other Affiliates and any
current assets identified by the Lender in its discretion minus (ii) current
liabilities, each determined in accordance with US GAAP principles consistently
applied.


“Affiliates” shall mean, with respect to any person or entity, another person or
entity that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person or entity
specified.





--------------------------------------------------------------------------------

A-MARK Precious Metals, Inc.
A&R Uncommitted Facility Letter
Page 8

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person or
entity, whether through the ability to exercise voting power, by contract or
otherwise. “Controlled” has the meaning correlative thereto.


“Investment Entity” shall mean third parties in which the Obligor has made an
equity or debt investment.


Notwithstanding the foregoing, in the event that any present or future agreement
or instrument relating to other indebtedness of the Obligor contains financial
guidelines or covenants (including definitions related thereto) or their
equivalent that are more favorable to a lender than any of the Financial
Guidelines contained herein (as the same may be amended), then, upon written
notice from the Bank to the Obligor, the more favorable financial guidelines or
covenants (including definitions related thereto) shall be deemed included in
this Uncommitted Facility Letter, mutatis mutandis (with such modifications
thereof as may be necessary to give the Bank substantially the same benefit), as
a replacement for any less favorable Financial Guideline contained herein. 
Notwithstanding the foregoing, the Obligor agrees to enter into such
documentation as the Bank may reasonably request to evidence any amendment
provided for in this paragraph.
 
Solvency:
Obligor represents, warrants, and covenants (and shall be deemed to have
represented, warranted, and covenanted at each request for an Accommodation)
that the making of any Accommodation hereunder and the other transactions
contemplated hereby will not involve or result in any fraudulent transfer or
fraudulent conveyance under the provisions of Section 548 of the Bankruptcy Code
(11 U.S.C. § 101 et seq., as from time to time hereafter amended, and any
successor or similar statute) or any applicable state or other law respecting
fraudulent transfers or fraudulent conveyances. As of the date hereof, and as of
the date of, and after giving effect to the making of, any Accommodation, the
Obligor is Solvent. “Solvent” means, with respect to any entity and its
subsidiaries on a particular date, that on such date (a) the fair value of the
property of such entity and its subsidiaries on a consolidated basis is greater
than the total amount of liabilities, including contingent liabilities, of such
entity and its subsidiaries on a consolidated basis, (b) the present fair
salable value of the assets of such entity and its subsidiaries on a
consolidated basis is not less than the amount that will be required to pay the
probable liability of such entity and its subsidiaries on a consolidated basis
on its debts as they become absolute and matured, (c) such entity does not
intend to, and does not believe that it or its subsidiaries will, incur debts or
liabilities beyond the ability of such entity and its subsidiaries to pay as
such debts and liabilities mature, and (d) such entity and its subsidiaries on a
consolidated basis are not engaged in business or transaction, and such entity
and its subsidiaries on a consolidated basis are not about to engage in business
or transaction, for which the property of such entity and its subsidiaries on a
consolidated basis would constitute unreasonably small capital.



General
Conditions:
a)    The Obligor shall provide the Bank with monthly management financial
statements promptly upon such statements becoming available, but in any event no
later than 30 days after the end of each of the first three quarterly periods of
each fiscal year of the Obligor, prepared in accordance with GAAP and in a
format acceptable to the Bank in its sole discretion, together with a compliance
certificate (a




--------------------------------------------------------------------------------

A-MARK Precious Metals, Inc.
A&R Uncommitted Facility Letter
Page 9

“Compliance Certificate”) substantially in the form of Exhibit B hereto
demonstrating compliance with the Financial Guidelines as at the end of such
quarter.


b)
The Obligor shall provide the Bank with annual audited financial statements
prepared by an independent auditor acceptable to the Bank in its sole discretion
and in accordance with GAAP (the “Audited Financial Statements”), promptly upon
such statements becoming available, but in any event no later than 90 days after
the end of each fiscal year of the Obligor, in form and substance acceptable to
the Bank in its sole discretion, together with a Compliance Certificate
demonstrating compliance with the Financial Guidelines as at the end of such
fiscal year; provided, that, if the Obligor’s annual financial statements are
provided in a Form 10-K posted on the U.S. Securities and Exchange Commission
website at www.sec.gov, then (i) the Bank, in its sole discretion, may determine
that such posting satisfies the reporting requirements of this clause (b), and
(ii) upon the Bank’s request the Obligor shall deliver to the Bank a Compliance
Certificate demonstrating compliance with the Financial Guidelines as at the end
of such fiscal year based upon the Audited Financial Statements.



c)
The Obligor shall provide the Bank with any reports (collectively, “Compliance
Reports”) prepared by an independent auditor acceptable to the Bank, with
respect to the policies and procedures implemented and maintained by the Obligor
to promote and ensure compliance with AML Laws, Sanctions Laws and
Anti-Corruption Laws. Such Compliance Reports shall be delivered to the Bank at
least once per calendar year and shall be in form and substance acceptable to
the Bank in its sole discretion.



d)
The Obligor shall provide the Bank with such additional written or other
information as the Bank may request from time to time and in a format acceptable
to the Bank in its sole discretion, including without limitation, Obligor’s
trading book and reports of Obligor’s trading positions.



e)
The Bank or its representative may review and inspect Obligor’s reports, records
and assets at the Bank’s discretion. Without limiting the foregoing, the Bank
may periodically review the Obligor’s internal controls, credit and risk
management practices and policies, trading book and Compliance Reports. The
Obligor will or shall cause the Collateral Agent to furnish to the Bank any
collateral audit report relative to the Intercreditor Agreement.

 
f)
All fees and expenses related to this Facility, including but not limited to
Uniform Commercial Code financing statement charges, audit and review charges,
inspection fees, lock-box fees (if applicable), custody fees and other bank
service fees and reasonable legal fees (including those of Bank’s in-house
counsel), will be for the account of the Obligor and may be charged to any of
the Obligor’s accounts at the Bank.



g)
Unless separately consented to in advance by the Bank, dividends, distributions,
returns of capital, profit sharing, capital contributions, management fees, or
other similar payments may not be paid without ten (10) days prior written
notice to the Bank and then only if (i) at the time of (and after giving effect
to) any such payment, the Obligor is (and will be) in compliance with the
Financial Guidelines, (ii) the




--------------------------------------------------------------------------------

A-MARK Precious Metals, Inc.
A&R Uncommitted Facility Letter
Page 10

Obligor is (and will be) in compliance with, and not in default under, any of
the terms and conditions of this Uncommitted Facility Letter and the other
Facility Documents to which it is a party, (iii) the Obligor has made a written
representation to the Bank of the same (including, without limitation, a written
pro forma calculation of the Financial Guidelines, referred to above, giving
effect to such dividends, distributions, returns of capital, profit sharing,
capital contributions, management fees, or other similar payments, certified as
true and correct by an authorized officer of the Obligor) prior to any such
payment, and (iv) provided the Bank shall not have demanded payment of any of
the Obligor’s obligations under this Uncommitted Facility Letter or the other
Facility Documents.


h)
In no event shall any repayment of any loans and other obligations of the
Obligor owed to its shareholder(s) and other affiliates be made unless on the
date of such payment, and after giving effect to the same, (i) the Obligor is
(and will be) in compliance with the Financial Guidelines referenced above, (ii)
the Obligor is (and will be) in compliance with, and not in default under, any
of the other terms of this Uncommitted Facility Letter or any of the other
Facility Documents to which it is a party, and (iii) the Obligor has made a
written representation to the Bank of the same prior to any such payment.



i)
So long as any Accommodation is outstanding or this Uncommitted Facility Letter
is in effect, no liens on assets of the Obligor shall be granted by the Obligor
without the prior written consent of the Bank, except for (x) liens permitted by
or in accordance with the terms of the Intercreditor Agreement, (y) liens in
respect of any real property owned by the Obligor, its subsidiaries or
affiliates that appear in the consolidated financial statements of the Obligor
as of the date hereof, provided no such lien is intended to secure any
indebtedness of the Obligor, and (z) any interest of a lessor in respect of
equipment used in the ordinary course of business of the Obligor that are under
any leasing or similar arrangement which have been (or, in accordance with GAAP,
should be) classified as capitalized leases;



j)
The Obligor agrees to keep Bank fully informed of its condition (financial and
otherwise) and the status of any litigation likely to have a material adverse
effect involving the Obligor, any shareholder and/or material affiliate and to
promptly advise the Bank of (i) the occurrence of any material adverse change in
its business, condition (financial or otherwise) or prospects of the Obligor or
(ii) the occurrence and the status of any remedial action by any governmental
authority against the Obligor, its Affiliates or any shareholder as a result of
a violation of any applicable laws, including, without limitation, AML Laws,
Anti-Corruption Laws and Sanctions Laws.



k)
The Obligor shall not merge or amalgamate with any other party or sell assets
other than sales of inventory in the ordinary course of business and other
immaterial sales of assets in the ordinary course of business, in each case,
without prior written notification to and consent of the Bank.



l)
The Obligor and its subsidiaries, directly and indirectly, shall continue to
engage in the same type of business as they are currently engaged in on the date
hereof.



m)
The Obligor shall not change its fiscal year or its auditors without prior
written notice to the Bank.




--------------------------------------------------------------------------------

A-MARK Precious Metals, Inc.
A&R Uncommitted Facility Letter
Page 11



n)
The Obligor shall give the Bank prior written notice of payments to be made to
subsidiaries, affiliates, or companies under common ownership with the Obligor,
excluding payments made in the ordinary course of the Obligor’s business
consistent with approved operating practices, and, in each case, the Obligor
shall certify in such notice that after giving effect to the making of the
proposed payment, the Obligor will in all respects remain in full compliance
with the Financial Guidelines set forth herein.



o)
The Obligor shall not modify its risk management policies without the prior
written consent of the Bank.



p)
In the event a default occurs under any other debt facility maintained for the
benefit of the Obligor, the Obligor shall notify the Bank in writing within one
(1) Business Day of such occurrence of the nature of the details underlying such
default and the debt facility with respect to which it has occurred.



q)
As soon as possible, and in any event within one (1) Business Day, after the
occurrence of each Event of Default (as defined herein) and each event which,
with the giving of notice or passing of time, or both, would constitute an Event
of Default (and such event is continuing), the Obligor shall deliver to the Bank
a statement of the chief financial officer of the Obligor setting forth the
details of such Event of Default or event and the action which the Obligor has
taken and proposes to take with respect thereto.



r)
The Obligor shall take all action necessary to insure that the Obligor’s
obligations under this Uncommitted Facility Letter and the other the Facility
Documents rank, and will continue to rank, at least pari passu in respect of
priority of payment with the Obligor’s highest ranting indebtedness.



s)
The Obligor shall promptly notify the Bank of any material adverse change in the
condition or operations of the Obligor or its subsidiaries, financial or
otherwise, or any default under any other agreement, instrument or document
relating to the Obligor’s indebtedness.



t)
The Obligor shall provide to Bank such other documentation and/or information as
Bank may reasonably request in connection with the Facility.



u)
The Obligor shall not make or permit any advance or investment (“Investment”) to
or in any person or entity or any guarantee thereof other than those Investments
currently disclosed without prior written notice to the Bank and so long as (i)
at the time of (and after giving effect to) any such advance or investment, the
Obligor is (and will be) in compliance with the Financial Guidelines, (ii) the
Obligor is (and will be) in compliance with, and not in default under, any of
the terms and conditions of this Uncommitted Facility Letter and the other
Facility Documents to which it is a party.






--------------------------------------------------------------------------------

A-MARK Precious Metals, Inc.
A&R Uncommitted Facility Letter
Page 12

Representations and
Warranties:
The Obligor represents and warrants, as of the date hereof, as of the date of
any request for an Accommodation, and as of the date of funding or issuance, as
applicable, of any Accommodation, that:



a)
It is a corporation duly organized and existing under the laws of the state of
its incorporation and is duly qualified to do business in each jurisdiction
where such qualification is required;



b)
This Uncommitted Facility Letter and the other Facility Documents have been duly
authorized, executed and delivered by the Obligor and constitute its valid,
legally binding and enforceable obligations in accordance with their terms,
subject to bankruptcy, insolvency, moratorium or other laws affecting the rights
of creditors generally, and do not contravene or constitute a default under any
provision of applicable law or regulation or of the constituent documents of the
Obligor or any agreement, judgment, order, decree or other instrument binding on
the Obligor;



c)
No authorization, consent or approval of any governmental body or agency is
required to be obtained by the Obligor in connection with the execution,
delivery or performance of this Uncommitted Facility Letter or any of the other
Facility Documents or any other documentation entered into by it;



d)
Subject to specific representations set forth below, the Obligor represents and
warrants that, to its best knowledge, it is in compliance with all provisions of
applicable law, rules and regulations;



e)
The Obligor’s most recent financial statements delivered to the Bank fairly
represent the Obligor’s financial condition as of their date and the results of
operations for the periods ended on such date, and are prepared in accordance
with generally accepted accounting principles consistently applied; and since
such date there has been no material adverse change in such condition or
operations;



f)
Advances shall be only be utilized by the Obligor in accordance with the Purpose
set forth herein and in no event shall the Obligor use any part of the proceeds
of any Advance to purchase or carry any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System or to
extend credit to others for the purpose of purchasing or carrying any margin
stock;



g)
There is no pending or (to the best of the Obligor’s knowledge) threatened
action or proceeding affecting the Obligor or any subsidiary before any court,
governmental agency or arbitrator, and there is no governmental investigations
or proceeding pending with respect to our affecting the Obligor or any
subsidiary in each case (if adversely determined) could materially adversely
effect the Obligor’s or any subsidiary’s financial condition or operations or
result in loss, cost, liability or expense to the Obligor or any subsidiary in
excess of $500,000 (or the equivalent thereof in another currency) in the
aggregate with respect to all such actions, proceedings or investigations;



h)
The Obligor is not in default under any agreement or instrument with or in favor
of the Bank, or under any other agreement or instrument involving the borrowing
of money or the advance of credit between the Obligor and any other party; and




--------------------------------------------------------------------------------

A-MARK Precious Metals, Inc.
A&R Uncommitted Facility Letter
Page 13



i)
As of the date of this Uncommitted Facility Letter, the Obligor has no
subsidiaries except as set forth in Exhibit C attached hereto, and said Exhibit
C accurately lists all Affiliates of the Obligor.



The Obligor represents and warrants, as of the date of the delivery of any
Compliance Certificate hereunder, that:


a)
The Obligor is in compliance with the terms of this Uncommitted Facility Letter
and the other Facility Documents.



b)
The information set forth on the Compliance Certificate with respect to the
Financial Guidelines is complete and accurate.



c)
The financial statements accompanying such Compliance Certificate, if any,
present fairly in all material respects, the financial condition of the Obligor
separately as of date set forth thereon and the related results of operations
for the period then ended.



d)
There is no default or Event of Default occurring or reasonably anticipated to
occur under this Uncommitted Facility Letter or any of the other Facility
Documents.

 
Sanctions/AML/
Anti-Corruption:
a)    The Obligor represents that neither it, nor any of its subsidiaries or
affiliates, nor any of their respective directors or officers, or, to the best
of the Obligor’s knowledge, employees or agents is a Sanctions Target.



b)
The Obligor and represents and covenants that it will not, and shall procure
that its subsidiaries and its or their respective directors, officers,
employees, affiliates and agents shall not, directly or indirectly, use the
proceeds of the Accommodations, or lend, contribute or otherwise make available
such proceeds to any subsidiary, other affiliate, joint venture partner or other
person or entity, for the purpose of funding or facilitating any business of or
with any Sanctions Target or any Sanctioned Country, nor in any other manner, in
each case as will result in a violation of any Sanctions Law by, or could result
in the imposition of sanctions against, the Obligor, the Bank or its affiliates.

c)
The Obligor represents that, except as has been disclosed to the Bank in
writing, neither the Obligor nor any of its subsidiaries or Affiliates have
engaged in any dealings or transactions with or for the benefit of a Sanctions
Target, or with or in a Sanctioned Country, in the preceding three years, nor do
the Obligor or any of its Affiliates or subsidiaries have any plans to increase
its dealings or transactions with Sanctions Targets or Sanctioned Countries.

d)
The Obligor represents that (i) none of the Obligor or any of its Affiliates or
subsidiaries nor any of their respective directors or officers, or, to the best
of the Obligor’s knowledge, employees or agents have engaged in any activity or
conduct that would result in a violation of, or be sanctionable under, any
Sanctions Laws, and (ii) there are not pending, nor to the best of the Obligor’s
knowledge, threatened, claims, charges, investigations, violations, settlements,
civil or criminal enforcement actions, lawsuits, or other court actions against
the Obligor or any of




--------------------------------------------------------------------------------

A-MARK Precious Metals, Inc.
A&R Uncommitted Facility Letter
Page 14

its subsidiaries, affiliates, directors, officers, employees, or agents alleging
a violation by the Obligor or any of its subsidiaries, affiliates, directors,
officers, employees, or agents of any applicable Sanctions Laws.
e)
(i) The Obligor and its subsidiaries, directors, officers, employees, affiliates
and agents are in compliance with all anti-money laundering laws, rules,
regulations and orders of jurisdictions applicable to the Obligor or its
subsidiaries (collectively, “AML Laws”), including without limitation, the USA
PATRIOT Act (as hereinafter defined); (ii) to the best of the Obligor’s
knowledge, no investigation, action, suit or proceeding by or before any court
or governmental agency, authority or body or any arbitrator, involving the
Obligor or any of its subsidiaries, directors, officers, employees, affiliates
and agents, with respect to AML Laws is currently pending or threatened; and
(iii) the Obligor agrees to provide the Bank with all information reasonably
required by the Bank to carry out its obligations under applicable AML Laws and
the Bank’s AML policies and procedures.

f)
The Obligor, its subsidiaries, directors, officers, employees, affiliates and
agents, in each case, acting on the Obligor’s or its subsidiaries’ behalf, have
not corruptly paid, offered or promised to pay, or authorized payment of any
monies or a thing of value, directly or indirectly, to any person, including
without limitation any government official (including employees of
government-owned or -controlled entities or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing) or any political party or party official or candidate for
political office, for the purpose of obtaining or retaining business, or
directing business to any person, or obtaining any other improper advantage, in
each case in violation of the U.S. Foreign Corrupt Practices Act or any other
applicable anti-bribery or anti-corruption law, rule or regulation
(collectively, “Anti-Corruption Laws”), and to the best of the Obligor’s
knowledge, no investigation, action, suit or proceeding by or before any court
or governmental agency, authority or body or any arbitrator, involving the
Obligor or any of its respective subsidiaries, directors, officers, employees,
affiliates or agents, with respect to Anti-Corruption Laws, is currently pending
or threatened.

g)
The Obligor covenants that it will, and will cause its respective subsidiaries
to (i) maintain in effect and enforce policies and procedures designed to ensure
compliance by the Obligor, its subsidiaries, directors, officers, employees,
affiliates and their agents with Anti-Corruption Laws, AML Laws and applicable
Sanctions Laws, (ii) ensure at all times the truth and accuracy of the
representations and warranties, and adherence to, the covenants, set forth in
clauses (a) through (f) above, and (iii) provide to the Bank all documentation
and other information requested by the Bank from time to time to demonstrate or
certify compliance with such representations, warranties and covenants.

For the purpose of the preceding provisions in this section:
“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions Laws broadly
prohibiting or restricting dealings with such country, territory or government
(currently Cuba, Iran, North Korea, Sudan, and Syria).


“Sanctions Target” means any person with whom dealings are restricted or
prohibited under Sanctions Laws, including (a) any person identified in any list
of



--------------------------------------------------------------------------------

A-MARK Precious Metals, Inc.
A&R Uncommitted Facility Letter
Page 15

sanctioned persons maintained by: (i) the French Government; (ii) any committee
of the United Nations Security Council; (iii) the European Union; (iv) HM
Treasury of the United Kingdom; or (v) the United States Department of Treasury;
(b) any person located, organized, or resident in, organized in, or a
Governmental Entity or government instrumentality of, any Sanctioned Country;
and (c) any person directly or indirectly 50% or more owned by, otherwise
controlled by, or acting for the benefit or on behalf of, a person described in
(a) or (b).


“Sanctions Laws” means economic or financial sanctions or trade embargoes or
restrictive measures (including the ability to make or receive international
payments, the freezing or blocking of assets of targeted persons, the ability to
engage in transactions with specified persons or countries, or the ability to
take an ownership interest in assets of specified persons or located in a
specified country, including any laws, rules or regulations threatening to
impose economic sanctions on any person for engaging in proscribed behavior)
enacted, imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury, the U.S. Department of State, or the
U.S. Department of Commerce (b) the United Nations Security Council; (c) the
European Union or any of its member states; (d) Her Majesty’s Treasury; (e)
Switzerland; or (f) any other relevant authority.


Capital Adequacy:
The Obligor further agrees that if the Bank shall have determined that the
adoption or implementation of any law, rule, regulation or guideline regarding
capital adequacy, capital maintenance or similar requirement or any change
therein or in the interpretation or application thereof or compliance by the
Bank or any corporation controlling the Bank with any request, guideline, policy
or directive regarding capital adequacy (whether or not having the force of law)
from any central bank or comparable entity or any governmental authority has the
effect of reducing the rate of return on the Bank or on the Bank's controlling
corporation's capital as a consequence of, and to the extent of, this
Uncommitted Facility Letter or any Advance hereunder, to a level below that
which the Bank or the Bank's controlling corporation could have achieved but for
such adoption, implementation, change or compliance (taking into consideration
the Bank's and its controlling corporation's policies with respect to capital
adequacy) then from time to time, upon the Bank's demand, including an
explanation of the calculation thereof, the Obligor shall pay to the Bank such
additional amount or amounts as the Bank determines will compensate it for such
reduction, the Bank's determination to be conclusive, absent manifest error.



Increased Costs:
The Obligor hereby agrees that if the Bank shall have determined that the
adoption of any applicable law, rule, regulation or treaty, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority charged with the interpretation or administration
thereof, or compliance by the Bank with any request, policy, guideline or
directive (whether or not having the force of law) of any monetary, fiscal or
other authority shall impose, modify or deem applicable any reserve, special
deposit, compulsory loan, assessment or insurance fee or similar requirement
(including any such requirement imposed by the Federal Deposit Insurance
Corporation, the Office of the Comptroller of the Currency of the United States
of America (or any successor agency) or the Federal Reserve Board) against
assets of, deposits with or for the account of, or credit extended by, the Bank
or shall subject the Bank to any taxes with respect to this Uncommitted Facility
Letter or any Advance or




--------------------------------------------------------------------------------

A-MARK Precious Metals, Inc.
A&R Uncommitted Facility Letter
Page 16

change the basis of taxation of payments to the Bank or any amount payable under
this Uncommitted Facility Letter (other than taxes imposed on the overall net
income of the Bank), or shall impose on the Bank any other condition affecting
this Uncommitted Facility Letter or any Advance, and as a result of any of the
foregoing there shall be any increase in the cost to the Bank with respect to
the making, funding or maintaining of any Advance or in the amount of any
payment in respect of any Advance received or receivable by the Bank or the Bank
shall suffer some other loss or damage or shall forego any interest or other
amount due hereunder, or in respect of any Advance, the Obligor shall pay to the
Bank from time to time upon the Bank's demand, such additional amount or amounts
as the Bank determines to be necessary to compensate the Bank for any increased
cost, reduced amount, other loss or damage or foregone interest or other amount
to the extent resulting from this Uncommitted Facility Letter or any Advance,
the Bank's determination of any such amounts to be conclusive. A certificate as
to any additional amounts payable pursuant to this provision setting forth the
basis and method of determining such amounts shall be conclusive, absent
manifest error, as to the determination by the Bank set forth therein if made
reasonably and in good faith. The Obligor shall pay any amounts so certified to
it by the Bank on the earlier of demand or within 10 days of receipt of any such
certificate.


Remedies:
Without limiting the right of the Bank to demand payment of Advances or other
extensions of credit or the right of the Bank to terminate this Uncommitted
Facility Letter and/or decline to make any Advance or other extensions of credit
hereunder, if any default (as set forth in any of the Facility Documents, each
an “Event of Default”) shall occur and be continuing, the Bank may, by notice to
the Obligor, declare all Advances and reimbursement obligations and all accrued
interest thereon to be forthwith due and payable, whereupon the Advances and all
such interest shall become forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Obligor. The Obligor hereby expressly authorizes the Bank, at any
time and from time to time, without notice to the Obligor or to any other person
or entity, any such notice being expressly waived by the Obligor, to setoff and
apply any and all deposits (general or special) and other indebtedness or sums
at any time held, credited or owing by the Bank to or for the credit or account
of the Obligor, in any currency and whether or not due, to the payment of the
Obligor’s liabilities and obligations under this Uncommitted Facility Letter and
the other Facility Documents, irrespective of whether or not the Bank shall have
made any demand hereunder or thereunder and although said obligations or
liabilities, or any of them, shall be contingent or unmatured. All of the
foregoing is subject to the terms and provisions of the Intercreditor Agreement.



No Third Party
Beneficiaries:
The terms and provisions of this Uncommitted Facility Letter and any of the
other Facility Documents shall create no right in any person, firm or
corporation other than the Obligor and the Bank and no third party shall have
the right to enforce or benefit from the terms hereof or thereof.



Confidentiality:
The Obligor agrees that the terms and provisions of this Uncommitted Facility
Letter and the other Facility Documents are confidential and may not be
disclosed by the Obligor to any other person (except as required by applicable
law, regulation or judicial process) other than the Obligor’s accountants,
attorneys and other advisors and only in connection with the transactions
contemplated by this Uncommitted Facility Letter and on a confidential basis
unless specifically approved by the Bank.




--------------------------------------------------------------------------------

A-MARK Precious Metals, Inc.
A&R Uncommitted Facility Letter
Page 17



Bank’s Books and
Records:
The Bank shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Obligor to the Bank resulting from
each Advance made by the Bank, including (i) the amount of each Advance made
hereunder, the rate of interest and the Interest Period (if any) applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Obligor to the Bank hereunder and (iii) the
amount of any sum received by the Bank hereunder. The entries made in the
accounts maintained pursuant to this paragraph shall be prima facie evidence of
the existence and amounts of the obligations recorded therein; provided, that,
the failure of the Bank to maintain such accounts or any error therein shall not
in any manner affect the obligation of the Obligor to repay the Advances in
accordance with the terms of this Uncommitted Facility Agreement.





Miscellaneous:
In the event of any conflict between any of the terms of this Uncommitted
Facility Letter and any of the terms of any of the Facility Documents or between
any of the terms of the Facility Documents, the term which gives the Bank the
greater rights, as determined by the Bank in its sole discretion, shall control.



No failure on the part of Bank to exercise and no delay in exercising, and no
course of dealing with respect to, any right, power, or privilege under this
Uncommitted Facility Letter or any of the other Facility Documents shall operate
as a waiver thereof. The provisions of this Uncommitted Facility Letter,
including any attachments and annexes hereto, and the other Facility Documents
may be amended only by a written instrument signed by Bank. Any waiver of any of
the provisions hereof or thereof shall be effective only in the specific
instance granted and shall not operate as a continuing waiver of any such
provision.


The powers, rights and remedies of the Bank specified in this Uncommitted
Facility Letter or in the other Facility Documents are cumulative and in
addition to any powers, rights and remedies that the Bank may have under any
other agreement and under applicable law. No notice to or demand on the Obligor
in any case shall, of itself, entitle it to any other or further notice or
demand in similar or other circumstances


The Obligor authorizes the Bank to disclose information relating to the Obligor
and its affiliates or the Accommodations to any of the Bank’s affiliates, any
regulatory, tax, customs or judicial authority, rating agency, auditor,
insurance or reinsurance broker, professional advisor, insurer, reinsurer, and
as the case may be, in connection with any securitization or any other risks
transfer or hedging transaction or any other transaction under which payments
are to be made by reference to this Uncommitted Facility Letter or the Obligor,
including, without limitation, actual or potential participants and/or
assignees, or where the Bank deems such disclosure to be necessary or advisable
in the carrying out of its duties, obligations, commitments or activities, or
for the purpose of its assets, liabilities and risk management policies or as
may be required by law, regulation or judicial process.


The Obligor agrees to pay the Bank’s reasonable costs and expenses (including
reasonable legal fees) directly related to administering the uncommitted
facility contemplated herein and in waiving or amending this Uncommitted
Facility Letter or any of the other Facility Documents and all costs and
expenses which are incurred by



--------------------------------------------------------------------------------

A-MARK Precious Metals, Inc.
A&R Uncommitted Facility Letter
Page 18

the Bank in connection with the enforcement or preservation of any of the Bank’s
rights under this Uncommitted Facility Letter or any of the other Facility
Documents, including without limitation, any of such costs and expenses incurred
in connection with any work-out or other restructuring of the amounts due to the
Bank.


The Obligor agrees to indemnify the Bank and its affiliates and each of the
Bank’s and such affiliates’ respective directors, officers, employees, agents
and controlling persons (each, an “indemnified party”) against, and to hold the
Bank and such other indemnified parties harmless from, any and all losses,
claims, damages, liabilities, costs and expenses (including reasonable
attorneys’ fees and expenses) incurred by or asserted against the Bank or any
such indemnified parties in connection with any investigative, administrative or
judicial proceeding (whether or not the Bank or any such other indemnified party
is designated as a party thereto) relating to or arising out of or in any way
connected with, or as a result of, this Uncommitted Facility Letter, any other
Facility Document, or any agreement contemplated hereby or thereby, the
transactions contemplated hereby or thereby, any Accommodation or the use of the
proceeds of any Accommodation by the Obligor, provided however that this
indemnity shall not, as to any indemnified party apply to any such losses,
claims, damages, liabilities, costs or expenses, resulting directly from the
gross negligence or the willful misconduct of such indemnified party. The
provisions of this paragraph shall survive the repayment of the Accommodations
and the termination of this Uncommitted Facility Letter.


This Uncommitted Facility Letter and the other Facility Documents shall be
binding upon the parties hereto and each of their permitted successors and
permitted assigns. The Obligor may not assign any rights or delegate any
obligations hereunder or thereunder without the Bank’s prior written consent and
any purported assignment or delegation by the Obligor without such consent shall
be null and void. The Bank may, at any time, without the consent of, or prior
notice to, the Obligor, assign to one or more financial institutions or other
persons all or a portion of its interest in any Accommodations under this
Uncommitted Facility Letter and the other Facility Documents. Nothing in this
paragraph shall be construed to prohibit or restrict any pledge or assignment by
the Bank of any Accommodations or any promissory note evidencing the same as
collateral to any Federal Reserve Bank in accordance with applicable law,
provided that no such pledge or assignment shall release the Bank from any of
its obligations hereunder (if any) or substitute any such pledgee or assignee
for the Bank as a party hereto.
This Uncommitted Facility Letter may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Uncommitted Facility Letter and the other Facility
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of a signature page of this Uncommitted Facility
Letter by telecopy shall be effective as delivery of a manually executed
counterpart of this Uncommitted Facility Letter.


To the fullest extent permitted by applicable law, the Obligor shall not assert,
and the Obligor hereby waives, any claim against the Bank, its affiliates and
any of the Bank’s and any such affiliate’s directors, officers, employees,
attorneys and agents, on any



--------------------------------------------------------------------------------

A-MARK Precious Metals, Inc.
A&R Uncommitted Facility Letter
Page 19

theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Uncommitted Facility Letter, any other Facility Document or
any agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Accommodation or the use of the proceeds
thereof, except to the extent caused by the gross negligence or willful
misconduct of any such Person or entity.


If any provision of this Uncommitted Facility Letter is invalid or unenforceable
under the laws of any jurisdiction, then, to the fullest extent permitted by
law, (i) such provision shall be ineffective to the extent of such invalidity or
unenforceability, without invalidating or affecting the enforceability of the
remainder of such provision or the remaining provisions of this Uncommitted
Facility Letter; and (ii) such invalidity or unenforceability shall not affect
the validity or enforceability of such provision in any other jurisdiction.


Section headings in this Uncommitted Facility Letter are included for
convenience of reference only and shall not constitute part of this Uncommitted
Facility Letter for any other purpose or be given any substantive effect.


All of the representations, warranties, terms, guidelines and conditions of the
Original Uncommitted Facility Letter, as amended and restated hereby, and the
other Facility Documents, as amended, amended and restated or otherwise modified
from time to time, shall continue to be, and shall remain, in full force and
effect in accordance with their respective terms and are hereby ratified,
confirmed and remade as of the date hereof and all of which representations and
warranties shall be deemed to have been made as of the date hereof. The Obligor
confirms it is in compliance with the terms of the Uncommitted Facility Letter
and the other Facility Documents. The security interests granted to the Bank
under the Facility Documents shall continue to secure all Accommodations
previously made or which are made hereafter under the Uncommitted Facility
Letter as amended and restated hereby (whether or not in excess of any limits
stated in the Uncommitted Facility Letter as amended from time to time).


Governing Law/
Jurisdiction:
THIS UNCOMMITTED FACILITY LETTER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH NEW YORK LAW WITHOUT REGARD TO NEW YORK CONFLICTS OF LAWS
PRINCIPLES. BY ITS EXECUTION HEREOF, THE OBLIGOR HEREBY SUBMITS TO THIS
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND FEDERAL COURTS SITTING
IN NEW YORK, NEW YORK IN ANY ACTION, MATTER OR PROCEEDING RELATING HERETO OR THE
OTHER FACILITY DOCUMENTS.



Nothing herein shall limit the right of the Bank to bring proceedings against
the Obligor in any other jurisdiction. The Obligor agrees that Sections 5-1401
and 5-1402 of the General Obligations Law of the State of New York as in effect
from time to time shall apply to this Uncommitted Facility Letter and, to the
maximum extent permitted by law, waives any right to stay or to dismiss any
action or proceeding brought before said courts on the basis of forum non
conveniens. The Obligor irrevocably consents to the service of process in any
such legal action or proceeding by personal delivery or by the mailing thereof
by the Bank by registered or certified mail, return receipt requested, postage
prepaid, to the address specified in the Bank’s records, such service



--------------------------------------------------------------------------------

A-MARK Precious Metals, Inc.
A&R Uncommitted Facility Letter
Page 20

of process by mail to be deemed effective on the fifth day following such
mailing. The Obligor agrees that a final judgment in any such legal action or
proceeding shall be conclusive and may be enforced in any manner provided by
law.


WAIVER OF
JURY TRIAL:
EACH OF THE OBLIGOR AND THE BANK HEREBY WAIVES ITS RIGHTS TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING UNDER OR RELATING TO THIS
UNCOMMITTED FACILITY LETTER AND THE OTHER FACILITY DOCUMENTS.



Patriot Act
Notice:
The Bank hereby notifies the Obligor that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)
as the same may be amended from time to time) (the “USA PATRIOT Act”), it is
required to obtain, verify and record information that identifies the Obligor,
which information includes the name and address of the Obligor and other
information that will allow the Bank to identify the Obligor in accordance with
the USA PATRIOT Act. The Obligor shall, and shall cause each of its subsidiaries
and affiliates to, provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the Bank to
maintain compliance with the USA PATRIOT Act.



Neither the Bank nor any of the Bank’s affiliates, officers, directors,
employees or agents shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by the Bank or such other person or entity through
telecommunications, electronic or other information transmission systems in
connection with this Uncommitted Facility Letter or the other Facility Documents
or the transactions contemplated hereby or thereby.


All Accommodations are payable on demand and irrespective of whether the Obligor
is in compliance with the guidelines, terms, provisions, covenants or conditions
set forth in this letter or with the terms of any other documentation related
hereto. All Accommodations are subject to the terms of this Uncommitted Facility
Letter and the terms of the other documentation referred to herein or related
hereto.


A guidance facility is uncommitted. Accordingly, whether or not any
Accommodation is to be made available by the Bank is to be determined by the
Bank in the Bank’s sole discretion. This letter is only intended to outline the
significant points and guidelines of the uncommitted facility.





--------------------------------------------------------------------------------

A-MARK Precious Metals, Inc.
A&R Uncommitted Facility Letter
Page 21

Please confirm the foregoing terms by signing in the spaces provided below.


Yours truly,


BNP PARIBAS




By: /s/ Deborah P. Whittle    By: /s/ Bradley Dingwall
Name: Deborah P. Whittle    Name:    Bradley Dingwall            
Title:     Director                    Title:    Director                




ACKNOWLEDGED AND AGREED TO AS OF THE DATE FIRST WRITTEN ABOVE:


OBLIGOR


A-MARK PRECIOUS METALS, INC.




By: /s/ David Madge                    By: /s/ Thor Gjerdrum
Name:    David Madge                    Name: Thor Gjerdrum
Title:     President                 Title:     EVP and Chief Operating Officer


 

















--------------------------------------------------------------------------------

Exhibit A



Form of Borrowing Request


[_________, 201_]
BNP Paribas    
787 Seventh Avenue
New York, New York 10019
Attn.: Deborah Whittle


Re:    Borrowing Request


Ladies and Gentlemen:


We refer to the Amended and Restated Uncommitted Line Letter, dated as of
[_______], 2015, among Amark Precious Metals Inc. and BNP Paribas (as the same
may be amended, modified, extended or renewed from time to time, the
“Uncommitted Line Letter”). We request an Advance under the Uncommitted Line
Letter as follows:


Obligor: [_______________]
1.    Amount of the Advance: U.S.$ __________.
2.    The requested disbursement date is: _________, 201[__].
3.    The requested maturity date is: _________, 201[__].


On the disbursement date, we kindly ask you to credit the principal amount of
the Advance to the account #_________ of ___________ at __________, attn.:
__________.


We hereby confirm that all of the representations and warranties contained in
the Uncommitted Facility Letter and the other Facility Documents are true and
correct on and as of the date hereof, and will be true and correct on the date
of the Advance requested hereby before and after giving effect thereto as if
made on each such date, and that prior to and after the making of such Advance,
no Event of Default or event that with the giving of notice or passage of time
could constitute an Event of Default has occurred or will have occurred and be
continuing on such date. We further certify and represent and warrant that after
giving effect to such Advance, (a) the aggregate amount of Accommodations will
not exceed the Maximum Availability, and (b) the principal and face amount of
all Obligations (as defined in the Intercreditor Agreement) to all Secured
Parties shall be less than the current Collateral Value (including, without
limitation, after giving effect to any changes in the Collateral Value and
Obligations subsequent to the date of the most recent Collateral Report
delivered to the Bank) and, consequently, shall not result in a Collateral Value
Over-Advance (as defined in the Intercreditor Agreement) or constitute Excess
Obligations (as defined in the Intercreditor Agreement). In support of the
foregoing, we represent and warrant that the following is true and correct as of
the requested disbursement date:


Collateral Value: U.S.$ ___________________
Total Outstanding Credits prior to giving effect to the Advance: U.S.$
__________________
Total Outstanding Credits after giving effect to the Advance: U.S.$
__________________
Total Other Lender Accommodations: U.S.$ ___________________


All capitalized terms not defined herein shall have the meaning ascribed to such
term in the Uncommitted Line Letter.


Very truly yours,
[OBLIGOR]




--------------------------------------------------------------------------------

Exhibit B



Form of Compliance Certificate


Date: __________


VIA EMAIL


[Lender]
[Address]    
[Attn:]


Re:     A-Mark Precious Metals, Inc. and Subsidiaries
 
A. Financial Highlights


 
A-Mark Precious Metals, Inc. and Subsidiaries
 
Month Ended [_____],
Better/
(Worse)
[_____] Months Ended [____],
Better/
(Worse)
 
20[15]
20[14]
20[15]
20[14]
Sales
 
 
 
 
 
 
NGP
 
 
 
 
 
 
Opex
 
 
 
 
 
 
Operating P/(L)
 
 
 
 
 
 
Acquisition Related Costs*
 
 
 
 
 
 
Pre-Tax P/(L)
 
 
 
 
 
 



*
Acquisition related costs represent $_____ and $_____ per month during FY’[15]
and FY’[14] respectively in non-cash amortization related to the A-Mark purchase
accounting.



B. We are in compliance with all of our banking guidelines as follows:


Description
Requirement
Actual as of [_______]
In Compliance?
A-Mark consolidated tangible net worth
Minimum
$35,000,000
 
 
A-Mark consolidated working capital leverage ratio
Maximum
10 to 1
 
 
A-Mark consolidated working capital leverage ratio (using bank lines only)
Maximum
5 to 1
 
 
Collateral Agency Agreement (CAA) Report excess collateral as of [January 30,
2015]
No Deficit
 
 



C. Pursuant to the terms of the current A-Mark Precious Metals, Inc. Collateral
Agency and Intercreditor Agreement, we are enclosing the following statements
and schedules for A-Mark Precious Metals, Inc. and Subsidiaries:


1.
[Unaudited] Balance Sheets as of [_____] and [_____];

2.
[Unaudited] Statements of Income for the month ended [_____] and [_____], and
for the [_____] months ended [_____] and [_____];

3.
[Unaudited] Detail Balance Sheets as of [_____]; and

4.
Aging Schedule of Trade Receivables and Supplier Advances as of [_____], and a
listing of the ten largest obligors for each.



If you have any questions or comments, please call me at the number below.


Sincerely yours,


A-MARK PRECIOUS METALS, INC.


--------------------------------------------------------------------------------

Exhibit C



List of Affiliates


Collateral Finance Corporation, a Delaware corporation


Transcontinental Depository Services, LLC, a Delaware limited liability company


A-M Global Logistics, LLS, A Delaware limited liability company


A-Mark Trading AG, an Austrian corporation




